IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2017-KA-00448-COA

COREY RAY CAGLE A/K/A COREY CAGLE                                         APPELLANT

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         03/09/2017
TRIAL JUDGE:                              HON. JOSEPH H. LOPER JR.
COURT FROM WHICH APPEALED:                ATTALA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   OFFICE OF STATE PUBLIC DEFENDER
                                          BY: ERIN ELIZABETH BRIGGS
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: JOSEPH SCOTT HEMLEBEN
DISTRICT ATTORNEY:                        DOUG EVANS
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 08/07/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., BARNES AND WESTBROOKS, JJ.

       WESTBROOKS, J., FOR THE COURT:

¶1.    Corey Cagle was convicted on one count of possession of a controlled substance

within a jail facility in violation of Mississippi Code Annotated section 47-5-198(1) (Rev.

2015) and sentenced to seven years in the custody of Mississippi Department of Corrections

(MDOC). Cagle filed a motion for a judgment notwithstanding the verdict or, in the

alternative, a new trial. The Attala County Circuit Court denied Cagle’s motion. Cagle

timely appeals. Finding no error, we affirm.

                                         FACTS

¶2.    On March 5, 2016, Cagle contends that he was contacted by Blake Rice, an inmate
in the Attala County Jail, through Shawn James, another inmate, to do him a favor. Rice

wanted Cagle to go by his mother’s home and pick up money in anticipation of his release.

Additionally, Rice wanted Cagle to meet a woman, whom Cagle did not know, to get

clothing for him. In his statement to police, Cagle stated that he picked up the money and

met the woman for the clothes. Cagle asserted that the woman handed him a bag, and

although he felt the bag, he never looked inside.

¶3.    When Cagle arrived at the jail to drop off the bag and money, Deputies Scott Walters

and Hugh Curry were standing outside of the jail, and Officer Darren Fleming was sitting in

his car. Rice had instructed Cagle to give the bag to Tanya Roby, the jailer-on-duty, and

leave it in Jordan Ickom’s name. Cagle stated that Rice told him that Roby would know what

to do with the money. Cagle dropped the bag off with Roby and immediately left the jail.

¶4.    At trial, Walters testified that he first smelled marijuana when Cagle walked past him

while entering the jail. Although in Walters’s written incident report, which he wrote the

same day as the incident, he states he did not smell marijuana until after Cagle exited the jail

on his way back to his vehicle. Walters testified that seconds after Cagle exited, he went

inside of the jail and asked Roby who brought the bag. Roby stated she did not know who

he was and pointed to a name on a board of inmates, Emmanuel Wilkes.

¶5.    Walters inspected the bag, found a towel inside, and opened the towel, discovering

a plastic baggie and a gray duct-taped item wrapped inside. Walter stated that he cut open

the baggie and the duct tape, revealing marijuana in both. Roby testified that in the moments

between Cagle exiting the jail and Walters inspecting the bag, she had opened the bag, saw



                                               2
the towel, smelled the marijuana, removed the money, and threw the bag on a stand by a

television. Additionally, Roby said that after removing the thirty dollars, she placed it in a

property bag and locked the money in a cabinet. Later, Roby was asked by the sheriff about

removing the money, and she denied doing so, stating that she thought she was being set-up

by Cagle.

¶6.    Before entering the jail, Walters had instructed Fleming to wait in his car and watch

which direction Cagle went. After finding the marijuana, Walters and Fleming followed and

arrested Cagle down the street. Cagle allowed Walters to drive his vehicle back to the county

jail and willingly gave a statement to the police. Cagle told an investigator he was unaware

there was marijuana in the towel.

¶7.    After a jury trial, Cagle was convicted on one count of possession of a controlled

substance within a jail facility as a habitual offender and sentenced to seven years in the

custody of MDOC.        After the circuit court denied Cagle’s motion for a judgment

notwithstanding the verdict or, in the alternative, a motion for a new trial, he appeals.

                               STANDARD OF REVIEW

¶8.    “In reviewing a challenge to the legal sufficiency of the evidence, we consider all of

the evidence in the light most favorable to the prosecution and accept all evidence supporting

the verdict as true.” Dampeer v. State, 989 So. 2d 462, 464 (¶7) (Miss. Ct. App. 2008). “The

State is given the benefit of all favorable inferences that may reasonably be drawn from the

evidence.” Id. (internal quotation mark omitted). This Court may only reverse where “with

respect to one or more of the elements of the offense charged, the evidence so considered is

such that reasonable and fair-minded jurors could only find the accused not guilty.” Id.

                                              3
                                       DISCUSSION

¶9.    On appeal, Cagle argues that there was insufficient evidence to sustain his conviction

of possession of a controlled substance in a correctional facility because the State did not

establish Cagle knowingly possessed the marijuana.

¶10.   Cagle’s indictment charged him with “wilfully, unlawfully, feloniously, and

knowingly or intentionally, and without authority of law, bring to, or be in possession of, a

controlled substance in the Attala County Jail, in violation of Mississippi Code Ann. section

47-5-198(1). . . .” However, Mississippi Code Annotated section 47-5-198(1)1 does not

require the defendant to “knowingly” be in possession of a controlled substance. Here, the

State produced evidence, through Walters’s and Roby’s testimonies, that Cagle was in

possession of the bag and brought the bag into the Attala County Jail. Despite Walters’s

conflicting testimony, “the jury is the final arbiter of a witness’s credibility.” Robinson v.

State, 227 So. 3d 423, 426 (¶14) (Miss. Ct. App. 2017) (citing Williams v. State, 794 So. 2d
1019, 1028 (¶59) (Miss. 2001)).

¶11.   Similarly positioned is Woods v. State, 19 So. 3d 817 (Miss. Ct. App. 2009). In

Woods, Roshun Woods was convicted of possession of a controlled substance within a

correctional facility. Id. at 818 (¶1). Woods purchased deodorant, soap, and toothpaste from

a local Dollar General store for her husband who was an inmate in the Tunica County Jail.

Id. at (¶2). Woods left the items with the jailer-on-call, and when the items were examined,


       1
         “It is unlawful for any person to sell within, bring to, or be in possession of, in any
correctional facility or convict camp within the state or any county, municipal or other jail
within the state, except as authorized by law, any controlled substance or narcotic drug.”


                                               4
two rolls of marijuana, aluminum foil, and a blunt cigar were found inside of the deodorant

container. Id. at 819 (¶3). Woods, like Cagle, maintained that she was unaware of the drugs’

presence. Id. at (¶4).

¶12.   On appeal, Woods challenged the sufficiency and the weight of the evidence placing

emphasis on her husband’s godmother’s (Eunice Odums) testimony in support of her

assertions. Id. at 820 (¶9). Odums testified that she was with Woods at Dollar General and

when Woods went to drop off the items at the jail. Id. at 819 (¶4). However, Odums stated

that she remained in the car and did not go into the jail with Woods. Id. Like the case at

hand, the Woods jury served as “the final arbiter” of credibility and ultimately did not give

much weight to Odums’s testimony, finding Woods guilty. See id. at 821 (¶14); Robinson,
227 So. 3d at 426 (¶14). At Cagle’s trial, the jury heard and weighed the evidence. They

balanced Walters’s testimony regarding smelling marijuana as Cagle passed him. The jury

also considered Cagle’s statement as well as Roby’s testimony. After a brief period of

deliberation, the jury returned with a guilty verdict.

¶13.   This Court has held that “[w]e do not reverse criminal cases where there is a straight

issue of fact, or a conflict in the facts; juries are impaneled for the very purpose of passing

upon such questions of disputed fact, and we do not intend to invade the province and

prerogative of the jury.” Woods, 19 So. 3d at 821 (¶13) (quoting Hales v. State, 933 So. 2d
962, 968-69 (¶24) (Miss. 2006)). Here, in reviewing the evidence in a light most favorable

to the verdict,2 we find that reasonable jurors could have found that Cagle brought marijuana



       2
           Dampeer, 989 So. 2d at 465 (¶12).

                                               5
into a correctional facility in violation of Mississippi Code Annotated section 47-5-198.

Therefore, finding no error, we affirm.

¶14.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, GREENLEE AND TINDELL, JJ., CONCUR.




                                           6